DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-14, drawn to an undercoating composition, classified in C09D127/06.
II.	Claims 15-17, drawn to a method of forming a coated article, classified in B05D7/542.
III.	Claim 18, drawn to an article of manufacture, classified in B05D2202/00.

Inventions I and II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case, the product can be used in a materially different process such as enameling a wire with the undercoating composition or first applying and curing the undercoating composition and then applying and curing the first coating composition.
Inventions I and III are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as enamel for wire and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as first applying and curing the undercoating composition and then applying and curing the first coating composition.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). Additionally, the inventions have acquired a separate status in the art in view of their different classification. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with James E. Piotrowski on 09/09/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 10/15/2020 and 09/28/2021 is considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (5,043,379) in view of Tan et al. (CN 103333569 A) in view of NOPCO (948,506), in view of evidence by Sugino et al. (5,252,623). It is noted that the disclosures of Tan et al. are based on a machine translation of the reference which is included in this action.

Regarding claims 1-14, Ota et al. disclose a plastisol composition comprising a vinyl chloride type polymer (a), a plasticizer (b), an adhesiveness-improving agent (c) and a thermal dissociation-promoting agent (see Abstract). The vinyl chloride type polymer can be copolymers of vinyl chloride such as vinyl chloride-vinyl acetate (see col. 2, lines 20-31). The adhesiveness-improving agent is aromatic diisocyanate polymer randomly blocked with at least two different members selected from the group consisting of monoalkylphenols such as n-nonyl phenol and dialkylphenols such as dinonyl phenol (see Abstract and col. 3, lines 28-43). The adhesiveness-improving agent reads on aromatic compound having a blocked isocyanate group, wherein isocyanate group is blocked with blocking agent such as nonyl phenol as presently claimed and therefore, the blocking agent would necessarily inherently be capable of de-blocking at a temperature as presently claimed..
Further, the amount of plasticizer is 30 to 300 parts by weight based on 100 parts by weight of vinyl chloride type polymer, the amount of aromatic diisocyanate polymer is 0.5 to 20 parts by mass based on 100 parts by weight of vinyl chloride type polymer and the amount of thermal dissociation-promoting agent is 0.05 to 5 parts by weight of 100 parts by weight of vinyl chloride type polymer (see col. 2, lines 63-66, col. 4, lines 7-12 and col. 4, lines 44-47). Accordingly, the amount of vinyl chloride type polymer is 25 to 65 wt% (25 = 100/(100 + 300 + 0.5 + 0.05) x 100 and 65 = 100/(100 + 30 + 20 + 5) x 100), the amount of plasticizer is 19 to 75 wt% (19 = 30/(100 + 30 + 20 + 5) x 100 and 75 = 300/(100 + 300 + 0.5 + 0.05) x 100) and the amount of aromatic diisocyanate polymer is 0.12 to 13 wt% (0.12 = 0.5/(100 + 300 + 0.5 + 0.05) x 100 and 13 = 20/(100 + 30 + 20 + 5) x 100).
The plastisol composition can be utilized as a coating material for protection of substrates of products manufactured in automobile industry (see col. 5, lines 3-6). The plastisol composition can be used as an undercoating material, i.e. undercoating composition (see col. 5, lines 17-20). The plastisol can be applied to a metallic surface (see col. 5, lines 36-38). Accordingly, Ota et al. disclose a protective coating for a metallic substrate comprising the undercoating composition and Ota et al. disclose a vehicle underbody having a coating thereon comprising the undercoating composition.
Ota et al. do not disclose a protective coating “for a ferrous substrate”. However, the recitation in the claims that the protective coating is “for a ferrous substrate” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Ota et al. disclose protective coating as presently claimed, it is clear that the protective coating of Ota et al. would be capable of performing the intended use, i.e. for a ferrous substrate, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Ota et al. do not disclose vinyl chloride-vinyl acetate copolymer as presently claimed. Ota et al. do not disclose the plasticizer comprising at least one epoxidized natural oil.
Tan et al. disclose a primer coating composition comprising adhesion enhancing resin such as acetic chloride resin that enhances adhesion between the primer paint film and the top paint film (see Abstract and page 2, paragraph 4). The acetic chloride resin can be vinyl chloride-vinyl acetate copolymer comprising vinyl chloride in amount of 40 to 99 wt% and vinyl acetate in amount of 1 to 60 wt%, wherein the number average molecular weight of vinyl chloride-vinyl acetate is 10,000 to 150,000 (page 2, paragraph 9).
In light of motivation for using vinyl chloride-vinyl acetate copolymer disclosed by Tan et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use vinyl chloride-vinyl acetate copolymer of Tan et al. as the vinyl chloride-vinyl acetate copolymer in Ota et al. in order to improve adhesion of plastisol composition (undercoating composition) with top coat, and thereby arrive at the claimed invention.
Ota et al. in view of Tan et al. do not disclose the plasticizer comprising at least one epoxidized natural oil.
NOPCO discloses stabilization of vinylidene halide resin compositions (see Title). An improvement in stabilization of vinylidene halide resin composition can be obtained by incorporation of small amount of epoxy-containing materials such as epoxidized soybean oil, wherein the epoxy material is present in amounts up to 10 wt% of the resin (see col.3-4, lines 107-9). The vinylidene halide resin can be vinyl chloride-vinyl acetate copolymer (see col. 4, lines 13-29). Given that epoxidized soybean oil is identical to epoxidized natural oil in present claims, epoxidized soybean oil will have an acid value of less than 1 mg KOH/g. As evidenced by Sugino et al., epoxidized soybean oil is plasticizer (see col. 2, line 53).
In light of motivation for using epoxidized soybean oil in amounts up to 10 wt% of the resin disclosed by NOPCO as described above, it therefore would have been obvious to one of the ordinary skill in the art to use epoxidized soybean oil in plasticizer of Ota et al. in view of Tan et al. in order to improve stabilization of plastisol composition comprising vinyl halide-vinyl acetate copolymer, and thereby arrive at the claimed invention.
Accordingly, Ota et al. in view of Tan et al. and NOPCO disclose plastisol composition (undercoating composition) comprising plasticizer comprising epoxidized soybean oil. Given that Ota et al. in view of Tan et al. and NOPCO disclose plasticizer in amount of 19 to 75 wt% and epoxidized soybean oil (plasticizer) in amount of up to 10 wt%, the amount of epoxidized soybean oil in the plastisol composition (undercoating composition) is 0 to 7.5 wt% (0 = 19 x 0/100 and 75 = 75 x 10/100). That is, the amount of epoxidized soybean oil in the plasticizer is 0 to 7.5 wt%.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bae (4,178,282) disclose polyvinyl chloride formulation comprising vinyl chloride homopolymer and epoxidized soybean oil (see col. 5, lines 47-59). The epoxidized soybean oil provide optimum heat stability (see col. 4, lines 38-41).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787